office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b01 mehara posts-113847-05 uilc date date third party communication none date of communication not applicable to area_counsel small_business self-employed area attn alan cooper from tiffany p smith assistant to the branch chief branch procedure administration subject faxed form sec_872 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue can a form_872 consent to extend the time to assess tax be accepted via facsimile transmission fax conclusion form sec_872 received by fax may be legally sufficient because fax signatures may be sufficient with the proper safeguards to authenticate and verify consents and other documents under i r c ' and although we do not recommend that the service establish procedures that routinely permit the faxing of waivers of restrictions on assessment to the service that does not mean that consents signed by taxpayers or in telecommunications facsimile also called fax or telefax is an electronic method of transmission and reproduction of documents by wire or radio wave modern fax machines are designed to scan printed textual and graphic material and then transmit the information through the telephone network to similar machines where documents are reproduced in close to their original form posts-113847-05 their representatives and received by fax are invalid the service should be able in extraordinary circumstances to accept fax signatures on form sec_872 facts the taxpayer’s statute of limitation for assessment of tax for would normally expire on date the case file for the year contains a form_872 dated date with a fax signature of taxpayer’s valid power_of_attorney and executed by an irs group manager extending the statute_of_limitations to date the case file for the year also contains a form_872 dated date with original signatures of the power_of_attorney and an irs group manager extending the statute_of_limitations to date the taxpayer’s statute of limitation for assessment of tax for would normally expire on date the case file for the year contains a form_872 dated date with a fax signature of taxpayer’s valid power_of_attorney and executed by an irs group manager extending the statute_of_limitations to date the case file for the year also contains a form_872 dated date with original signatures of the power_of_attorney and an irs group manager extending the statute_of_limitations to date taxpayer’s and tax years were sent to appeals appeals returned the case to examination questioning the validity of the consents secured_by examination in date the commissioner of internal revenue adopted a policy statement entitled use of fax and signature stamps for taxpayer submissions one of the policy statements adopted was c onsents to extend the statute_of_limitations for assessing tax form_872 ss-10 and other consent forms will not be accepted via fax in normal operations emphasis in the original law i r c ' a provides as a general_rule that any return statement or other document required to be made under any provision of the internal revenue laws or regulations shall be signed in accordance with forms or regulations prescribed by the secretary i r c ' specifies that except as otherwise provided by the secretary any return declaration statement or other document required to be made under any provision of the internal revenue laws or regulations shall contain or be verified by a written declaration that it is made under the penalties of perjury i r c and require signatures to authenticate and verify the return or other document submitted the signature authenticates the return by identifying the document as the signer's the signature operates to verify the return by confirming the truth correctness and completeness of the document posts-113847-05 treas reg ' b provides that the secretary commissioner through delegation may prescribe in forms instructions or other appropriate guidance the method of signing any return statement or other document required to be made under any provision of the internal revenue laws or regulations i r c ' c provides that the period of limitations on assessment of any_tax except estate_tax may be extended to a date beyond the normal three-year period on assessment by an agreement in writing between the taxpayer and the commissioner’s delegate made before the expiration of either the normal period of assessment or the date agreed on in a prior agreement between the parties i r c ' a mandates that until a notice_of_deficiency has been mailed to the taxpayer the government may not make any assessment of the deficiency nor begin or prosecute a levy or a court_proceeding for collection of the deficiency and then not until the 90-day or 150-day period has expired if the taxpayer has filed a petition with the tax_court within that period no assessment and no levy or proceeding for collection may be instituted until the decision of the tax_court has become final i r c ' d provides however the taxpayer may waive the restrictions imposed by i r c ' a on the assessment and collection of a deficiency in federal tax at any time regardless of whether a notice_of_deficiency has been issued i r c ' d does not prescribe any particular form of waiver of restriction but states that the waiver must be a signed notice in writing analysis an examining agent may request the taxpayer to execute a waiver of restrictions on assessment the forms used include form_872 entitled aconsent to extend the time to assess tax this form must be signed by the taxpayer or his representative and by the appropriate irs official it had traditionally been the service's position that i r c and contemplate an original signature see revproc_78_29 1978_2_cb_526 ' dollar_figure all taxpayer signatures on forms to be filed with the internal_revenue_service must be original signatures affixed subsequent to the reproduction process the code however does not define the term asignature but rather subsumes the common_law definition at common_law the critical element of authentication is the signer's act of adopting the document being signed thus the requirement for an original signature can be satisfied by a faxed copy of a taxpayer's manual signature if the taxpayer adopts the faxed copy as his or her signature for purposes of the return the critical administrative task for the service is to determine whether the taxpayer or his representative intended to adopt the copy in adopting a particular signature method the service must be satisfied that the signature reliably authenticates and verifies the return or other documents submitted reliability is the crucial factor posts-113847-05 because waivers of assessment frequently wind up in litigation are time sensitive and often involve taxpayers who have not been compliant and have outstanding tax_liabilities the policy statement on fax signatures does not recommend that the service establish procedures that routinely permit the faxing of waivers of restrictions on assessment to the service that does not mean however that consents signed by taxpayers or their representative and received by fax are invalid form sec_872 received by fax may be legally sufficient because fax signatures may be sufficient with the proper safeguards to authenticate and verify consents and other documents under i r c ' and the service should be able in extraordinary circumstances to accept fax signatures on form sec_872 under these circumstances where there is no question regarding the authenticity of the power of attorney’s signature we believe that the fax signatures by the taxpayer’s power_of_attorney are valid for purposes of executing the form_872 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
